Name: Council Regulation (EEC) No 858/84 of 31 March 1984 fixing for the 1984/85 milk year the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce
 Date Published: nan

 1.4 . 84 Official Journal of the European Communities No L 90/ 17 COUNCIL REGULATION (EEC) No 858/84 of 31 March 1984 fixing for the 1984/85 milk year the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Articles 3 (4), 5 ( 1 ) and 5b ( 1 ) thereof, Having regard to the proposal from the Commission (J), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee (5 ), Whereas the intervention prices for butter and for skimmed-milk powder are intended to contribute to the achievement of the target price for milk ; whereas it is necessary to determine price levels in the light of the overall supply and demand situation on the Community market in milk and the opportunities for disposal of butter and skimmed-milk powder on the Community and world markets ; Whereas the intervention prices for Grana Padano and Parmigiano Reggiano cheeses must be fixed in accordance with the criteria laid down in Article 5 (2 ) of Regulation (EEC) No 804/68 ; Whereas , under Article 5b of Regulation (EEC) No 804/68 , the Council , when fixing the target price for milk and the intervention prices , fixes a guarantee threshold for milk ; whereas , however, the initial objective in fixing a guarantee threshold should be achieved inter alia by introducing a system of quotas , together with an additional levy on deliveries of milk or milk products which exceed certain reference quantities , Whereas , when fixing the common agricultural prices , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to secure a fair standard of living for the agricultural community and to ensure that supplies are available and that they reach the consumers at reasonable prices ; Whereas the target price for milk should bear a balanced relationship to the prices for other agri ­ cultural products , and in particular to the prices for beef and veal , and be consistent with the desired general pattern of cattle farming ; whereas it is also necessary, in fixing that price , to take account of the Community's efforts to establish a long-term balance between supply and demand on the milk market, allowing for external trade in milk and milk products ; HAS ADOPTED THIS REGULATION : Article 1 For the 1984/85 milk year, the target price for milk and the intervention prices for milk products shall be as follows : ECU/100 kg (a) target price for milk 27,43 (b) intervention price :  butter 319,70  skimmed-milk powder 165,88  Grana Padano cheese :  of an age of between 30 to 60 days 381,75  of an age of at least six months 472,75  Parmigiano Reggiano cheese of an age of at least six months 521,61 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 10 of this Official Journal . ( J ) OJ No C 62 , 5 . 3 . 1984 , p. 61 . ( 4) Opinion delivered on 15 March 1984 (not yet published in the Official Journal). ( s ) Opinion delivered on 29 February 1984 (not yet published in the Official Journal). No L 90/ 18 Official Journal of the European Communities 1.4.84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD